Citation Nr: 0628741	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by fatigue, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

3.  Entitlement to service connection for a disability 
manifested by a skin rash, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

4.  Entitlement to service connection for a disability 
manifested by headaches, claimed as an undiagnosed illness 
resulting from service in the Persian Gulf War.

5.  Entitlement to service connection for a disability 
manifested by coughing and shortness of  breath, claimed as 
an undiagnosed illness resulting from service in the Persian 
Gulf War.

6.  Entitlement to service connection for a disability 
manifested by diarrhea and abdominal complaints, claimed as 
an undiagnosed illness resulting from service in the Persian 
Gulf War.

7.  Entitlement to service connection for a disability 
manifested by muscle and joint pain other than the spine, 
claimed as an undiagnosed illness resulting from service in 
the Persian Gulf War.

8.  Entitlement to service connection for a disability 
manifested by neck and back pain, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1993.  He served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefits sought on appeal.  The veteran perfected an appeal 
of that decision.

The issues of service connection for disabilities manifested 
by muscle and joint pain, coughing and shortness of breath, 
and pain in the neck and back are addressed in the remand 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that the veteran's psychiatric symptoms have been diagnosed 
as major depression; that he does not have PTSD; and that the 
major depression is not related to an in-service disease or 
injury, including his service in the Persian Gulf War.

2.  The preponderance of the probative evidence shows that 
fatigue is a manifestation of major depression, and not an 
undiagnosed illness resulting from service in the Persian 
Gulf War.

3.  The preponderance of the probative evidence indicates 
that the veteran's skin rash has been diagnosed as allergic 
dermatitis, eczema, acneform lesions, and a possible verrucal 
lesion, and is not related to an in-service disease or 
injury, including his service in the Persian Gulf War.

4.  The preponderance of the probative evidence indicates 
that the veteran's complaints of headaches have been 
diagnosed as mixed migraine and tension headaches and are not 
related to an in-service disease or injury, including his 
service in the Persian Gulf War.

5.  The preponderance of the probative evidence indicates 
that the veteran's gastrointestinal complaints have been 
diagnosed as gastritis, gastroenteritis, and irritable bowel 
syndrome, and that they are not related to an in-service 
disease or injury, including his service in the Persian Gulf 
War.




CONCLUSIONS OF LAW

1.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by active service, nor may a disability 
manifested by psychiatric symptoms be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.317 (2005).

2.  A disability manifested by fatigue was not incurred in or 
aggravated by active service, nor may the disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

3.  A disability manifested by a skin rash was not incurred 
in or aggravated by active service, nor may the disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

4.  A disability manifested by headaches was not incurred in 
or aggravated by active service, nor may the disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

5.  A disability manifested by gastrointestinal complaints 
was not incurred in or aggravated by active service, nor may 
the disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during a 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303 (2005).  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.  
Compensation is not payable under these provisions if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active duty in the Southwest Asia theater of 
operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2005).
Psychiatric Disorder

The veteran contends that he is entitled to compensation 
benefits for an undiagnosed illness manifested by 
"neuropsychological signs or symptoms."  The medical 
evidence shows, however, that his psychiatric symptoms have 
been attributed to known clinical diagnoses.  He first sought 
psychiatric treatment in March 1997, and an evaluation at 
that time resulted in a diagnosis of an adjustment reaction 
with depressed features.  He continued to receive ongoing 
treatment as documented in his VA treatment records and the 
reports of multiple VA examinations.  The treatment records 
and examination reports reflect diagnoses of anxiety 
disorder; depressive disorder; major depression, recurrent; 
and a personality disorder with cluster B traits.  The 
medical evidence does not show that his psychiatric disorders 
are related to service, including his service in the Persian 
Gulf War; a VA examiner in January 2005 provided the opinion 
that the major depression was not related to service, and 
there is no medical evidence to the contrary.

Although the veteran reported at various times that his 
psychiatric symptoms began in service, following his return 
from the Persian Gulf, his service medical records show only 
evaluations for chronic alcohol abuse.  He did not report any 
other psychiatric problems.  He enlisted in the National 
Guard in April 1997, and then denied having any nervous 
trouble of any sort.  When he claimed entitlement to VA 
compensation benefits in April 1997, he reported that his 
"Gulf War Syndrome" began in 1994, following his separation 
from service.  The report of a psychiatric evaluation in 
August 1999, which was conducted in conjunction with his 
claim for disability benefits from the Social Security 
Administration, resulted in the conclusion that he was 
motivated by secondary gain.  For these reasons the Board 
finds that his current allegations regarding the onset of his 
psychiatric symptoms are not credible.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).

The evidence shows that the veteran's psychiatric symptoms 
have been attributed to known clinical diagnoses, and that 
those diagnoses are not related to military service.  The 
Board has determined, therefore, that the criteria for a 
grant of service connection based on the provisions 
applicable to veterans of the Persian Gulf War are not met.

The veteran also claims to have PTSD as a result of his 
service during the Persian Gulf War.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2005).  Otherwise, there must be independent evidence to 
corroborate his statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  

The veteran's service personnel records show that he served 
on Navy ships during the war, and that he received the 
Southwest Asia Service Medal.  The RO provided him a 
psychiatric examination in October 2000 for the purpose of 
determining whether he had PTSD.  The examiner found, based 
on review of the evidence in the claims file and the results 
of the psychiatric interview, that the veteran's history and 
symptoms did not meet the criteria for a diagnosis of PTSD.  
A VA examiner in September 2004 again determined that the 
criteria for a diagnosis of PTSD were not met.  Because those 
opinions were based on review of the evidence in the claims 
file, were provided by psychiatrists, and were supported by 
analyses of the diagnostic criteria, they are highly 
probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches.").  

Although treatment records dated in December 2005 and April 
2006 reflect an assessment of PTSD, that assessment was made 
by a medical nurse practitioner, not a psychologist or 
psychiatrist; it is not supported by an analysis of the 
criteria for a diagnosis of PTSD; and the assessment was 
based on the veteran's report of having served in combat, 
having seen many sailors injured, and his ship having been 
attacked by Syrian aircraft.  He had previously denied having 
participated in any encounters with enemy forces.  The RO 
notified him of the evidence needed to establish service 
connection for PTSD, including a description of an in-service 
stressor, but he failed to respond.  The Board finds, 
therefore, that the diagnosis of PTSD shown in the treatment 
records is of low probative value in determining whether the 
veteran has PTSD.  

The veteran's assertion that he has PTSD, or that his current 
psychiatric disorder, however diagnosed, is related to 
service is not probative because he is not competent to 
provide evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
preponderance of the probative medical evidence shows that he 
does not have PTSD, and that his diagnosed psychiatric 
disorders are not related to service.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a psychiatric disorder.
Fatigue

The veteran has also claimed entitlement to service 
connection for a disability manifested by fatigue as an 
undiagnosed illness resulting from his service in the Persian 
Gulf War.  An evaluation in August 1998 showed that he had 
significant difficulty sleeping due to chronic pain, and that 
he had dyssomnia secondary to a medical condition (pain) and 
to rule out insomnia as secondary to a mood disorder.  The 
psychiatric examiner in October 2000 determined that his 
sleep disturbance and chronic fatigue were consistent with a 
diagnosis of recurrent major depression.  The medical 
examiner in October 2000 also determined that the fatigue was 
most likely related to his psychiatric impairment, in that 
all laboratory tests were normal.  None of the medical 
evidence indicates that his complaint of fatigue represents 
an undiagnosed illness resulting from service in the Persian 
Gulf War.  Because the complaint of fatigue is attributed to 
a known clinical diagnosis, the criteria for a grant of 
service connection based on the provisions applicable to 
veterans of the Persian Gulf War are not met.  For that 
reason the preponderance of the evidence is against the claim 
of entitlement to service connection for fatigue.
Skin Disorder

The veteran contends that he has a skin disorder that 
represents an undiagnosed illness resulting from his service 
in the Persian Gulf War.  The medical evidence, including the 
reports of VA dermatology examinations in December 1997 and 
September 2004 and a March 1998 private medical report; show 
that his skin rash has been diagnosed as allergic dermatitis, 
eczema, acneform lesions, and a possible verrucal lesion.  
Because the skin rash has been attributed to known clinical 
diagnoses, the criteria for a grant of service connection 
based on the provisions applicable to veterans of the Persian 
Gulf War are not met.

The veteran's service medical records show that he was 
treated for contact dermatitis in April 1987, folliculitis 
pubis in May 1987, and a skin rash in November 1987 that was 
assessed as contact dermatitis or to rule out scabies.  There 
is no further reference in the service medical records to any 
complaints or clinical findings regarding a skin rash, and 
examination of the skin on separation from service in 
September 1993 was normal.  Following his separation from 
service, there is no evidence of a skin rash until December 
1997.  He then reported having a generalized skin rash for 
the previous six months, for which he had not sought medical 
treatment.  

During the September 2004 examination he reported having had 
a rash ever since he was in service in 1996.  Based on that 
report, the examiner provided the opinion in February 2005 
that the current rash was related to military service.  The 
RO subsequently pointed out to the examiner that the veteran 
was separated from service in 1993, and that he was not in 
service when the reported rash occurred in 1996.  On 
reconsideration, in a March 2005 report the examiner 
determined that the current skin disorder was not related to 
the skin lesions documented during service.

There is no medical evidence of record showing a nexus 
between any currently diagnosed skin disorder and military 
service.  Hickson, 12 Vet. App. at 253.  The veteran's 
assertion to that effect is not probative.  Espiritu, 2 Vet. 
App. at 494.  The Board finds, therefore, that the criteria 
for a grant of service connection based on direct incurrence 
are not met, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
skin disorder.  
Headaches

The veteran contends that his chronic headaches are 
manifestations of Gulf War Syndrome.  The medical evidence 
shows that he has received ongoing treatment for headaches.  
The treatment records and the reports of examinations in 
December 1997, October 2000, and September 2004 show that the 
headaches have been diagnosed as tension headaches, migraine, 
and mixed tension/migraine headaches.  Because the veteran's 
complaints have been attributed to a known clinical 
diagnosis, the criteria for a grant of service connection 
based on the provisions applicable to veterans of the Persian 
Gulf War are not met.

The service medical records are silent for any complaints or 
clinical findings regarding headaches, and when examined in 
December 1997 and October 2000 the veteran reported that the 
headaches began in 1994, following his separation from 
service.  The examiner who examined him in September 2004 
provided the opinion in February 2005, based on review of the 
evidence of record, that the currently diagnosed headache 
disorder was not related to military service.  Hickson, 12 
Vet. App. at 253.  None of the medical evidence of record 
indicates that the headache disorder is related to military 
service, and the veteran's assertion to that effect is not 
probative.  Espiritu, 2 Vet. App. at 494.  The Board finds, 
therefore, that the criteria for a grant of service 
connection based on direct incurrence are not met, and that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for headaches.
Diarrhea and Abdominal Complaints 

The medical evidence indicates that the veteran's complaints 
of occasional diarrhea, blood in the stool, abdominal pain, 
nausea, and vomiting have been diagnosed as irritable bowel 
syndrome, gastritis, gastroenteritis, and a functional 
gastrointestinal disorder.  Although the diagnoses of 
gastritis and gastroenteritis preclude a grant of service 
connection under the presumptive provisions applicable to 
veterans of the Persian Gulf War, the diagnosis of irritable 
bowel syndrome does not, in that that assessment represents a 
medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms.  See 38 C.F.R. 
§ 3.317(a) (2005).

A grant of service connection pursuant to 38 C.F.R. § 3.317 
is precluded if the medical evidence affirmatively shows that 
the illness was not incurred during active duty in the 
Southwest Asia theater of operations.  See 38 C.F.R. 
§ 3.317(c) (2005).  A gastrointestinal examination in October 
2004, which included review of the veteran's medical records, 
resulted in the conclusion that the irritable bowel syndrome 
was not related to his military service, including service in 
the Persian Gulf War.  The veteran's assertion to the 
contrary is not probative because he is not competent to 
provide evidence that requires medical knowledge.  Espiritu, 
2 Vet. App. at 494.  The Board finds, therefore, that the 
criteria for a grant of service connection pursuant to 
38 C.F.R. § 3.317 are not met.

The veteran's service medical records show that he was 
treated in February 1987 for dysentery.  The service medical 
records make no further reference to any gastrointestinal 
complaints, and when examined on separation from service in 
September 1993 the abdomen and viscera were normal.  
Following his separation from service there is no evidence of 
a gastrointestinal disorder until March 1997, when he 
complained of having bloody stools.  When examined in May 
1997 he stated that the bloody stools had occurred for the 
previous year.  In February 1998 he reported having had 
hematochezia for the previous year or so.  Although he 
reported in July 2001 that he had had the gastrointestinal 
symptoms for eight years, which would place the onset in 
1993, that assertion is not credible because it is 
contradicted by the more contemporaneous records.  Later in 
July 2001 he stated that he had had the symptoms for only 
three or four years.

The examiner in October 2004 provided the opinion, based on 
review of the medical evidence, that the veteran's current 
gastrointestinal complaints were not related to military 
service.  There is no medical evidence showing a nexus 
between the current disorder and the dysentery treated during 
service.  The veteran has not asserted that the current 
gastrointestinal disorder had its onset during service; he 
contends that the disorder represents an undiagnosed illness 
resulting from his service in the Persian Gulf War.  As shown 
above, the evidence does not support that contention.  In the 
absence of probative evidence of a nexus to service the Board 
finds that the criteria for a grant of service connection 
based on direct service incurrence are not met.  Hickson, 12 
Vet. App. at 253.  For that reason the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a gastrointestinal disorder.  
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection based on his service in the Persian Gulf 
War in May 2003, July and August 2004, and April and May 
2006.  In those notices the RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession; the evidence that 
the RO would obtain on his behalf; and the evidence needed to 
determine the appropriate rating and/or effective date in the 
event service connection was awarded.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b) 
(2005).

Although the notices were sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notices were sent.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
April 5, 2006).  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained his 
service medical records, the private and VA treatment records 
he identified, and a copy of his SSA claims file.  The RO 
also provided him multiple VA medical and psychiatric 
examinations.  The development requested in the Board's March 
2004 remand was substantially completed.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claim; as such, all relevant data has been 
obtained for determining the merits of his claim and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.

The claim of entitlement to service connection for fatigue is 
denied.

The claim of entitlement to service connection for a skin 
disorder is denied.

The claim of entitlement to service connection for headaches 
is denied.

The claim of entitlement to service connection for a 
gastrointestinal disorder is denied.


REMAND

The veteran has claimed entitlement to service connection for 
shortness of breath and coughing, which he contends represent 
an undiagnosed illness resulting from his service in the 
Persian Gulf War.  Although an examination in December 1997 
resulted in no diagnosis of a pulmonary disorder, pulmonary 
function tests later resulted in a finding that a restrictive 
lung defect could not be excluded, and that there was no 
evidence of an obstructive lung defect.  When examined in 
October 2000 the veteran reported smoking one to one and a 
half packs of cigarettes a day for the previous 20 years.  
The physical examination at that time and multiple 
examinations prior to October 2004 revealed no evidence of a 
pulmonary disorder.  Pulmonary function studies and a chest 
X-ray in September 2004 were interpreted by the examiner as 
normal, and his complaint of shortness of breath was 
attributed to smoking.

The report of the pulmonary function studies in September 
2004 indicate that the testing revealed a mild restrictive 
ventilatory defect, a moderate decrease in diffusion 
capacity, and no change in airflow with use of a 
bronchodilator.  The veteran underwent surgery in October 
2004 for herniated discs in the cervical spine, as a result 
of which he developed pneumonia.  He was put on oxygen for 
the pneumonia, but it was shown to have resolved with 
treatment.  In November 2004 his complaint of increased 
shortness of breath with a productive cough was assessed as 
bronchitis, and an X-ray showed no active pulmonary disease.  
In December 2004 he was noted to have a history of chronic 
mild leukocytosis and low oxygenation.  Examination then 
revealed scattered wheezing, and his symptoms were attributed 
to probable chronic obstructive pulmonary disease (COPD) 
secondary to smoking.

An arterial blood gas study was conducted in January 2005, 
and revealed the need for the veteran to be placed on oxygen.  
An assessment of COPD secondary to smoking was again entered.  
When evaluated in the Pulmonary Clinic in March 2005, 
however, the pulmonologist noted the finding of a restrictive 
defect on pulmonary function tests, not an obstructive 
defect, and found that additional testing was needed in order 
to determine the cause of the hypoxemia.  The pulmonologist 
ordered a number of tests to be conducted, including a CT 
scan of the chest.  The available treatment records do not 
show the results of a CT scan of the chest, nor do they show 
a definitive diagnosis of the veteran's respiratory 
complaints.  Because it is not clear from the available 
evidence whether the veteran's respiratory complaints 
represent an undiagnosed illness, the Board finds that 
another examination is needed.

The veteran's service medical records show that he was 
treated in June 1988 for a muscle strain at L4-L5, but he 
denied having incurred any trauma to the back.  In February 
1991 he reported a one-year history of intermittent pain in 
the posterior neck, but denied having any low back pain.  An 
X-ray study of the neck showed no abnormalities, and his 
complaints were assessed as chronic neck muscle strain.  The 
service medical records document no further complaints or 
clinical findings pertaining to the spine.  When examined on 
separation from service in September 1993 the spine was 
normal.  Following his separation from service there is no 
evidence of a neck or low back disorder until May 1997, when 
the veteran reported that the pain began in 1994, after he 
left service.

The veteran has also claimed entitlement to compensation 
benefits for pain in the neck and low back.  The medical 
evidence shows that he has degenerative disc disease of the 
cervical spine, for which he underwent spinal fusion in 
October 2004.  The medical evidence also shows that he has 
mild facet arthrosis at L5-S1.  

In addition to the neck and back pain, the veteran has 
claimed entitlement to compensation benefits for pain in 
every joint and muscle in his body as a manifestation of Gulf 
War Syndrome.  A VA examination in December 1997 resulted in 
diagnoses only of arthralgias and myalgia, etiology unknown, 
in that 
X-ray and laboratory studies and the physical examination 
failed to reveal any abnormalities in the various joints 
other than the cervical spine.  

The veteran was hospitalized at the Houston VA Medical Center 
(MC) in March 1998 for a Gulf War Syndrome protocol 
evaluation, but he insisted on leaving the VAMC prior to 
completion of the testing.  The testing that was completed 
revealed no cause for his subjective complaints.  An 
evaluation in the Physical Medicine and Rehabilitation Clinic 
in August 1998 resulted in the conclusion that the clinical 
findings did not support an assessment of fibromyalgia.  The 
veteran underwent a medical examination in August 1999 in 
conjunction with his claim for SSA disability benefits.  The 
examiner noted his complaints of pain in all joints, and 
expressly found that there was no objective evidence of an 
impairment.  

An examination in October 2000 failed to reveal any objective 
findings of disability in any of the joints.  The veteran was 
evaluated in the Rheumatology Clinic in December 2001 due to 
his joint and muscle complaints.  Examination showed diffuse 
tenderness to palpation in all the joints, but no other signs 
of disability.  The physician determined that the veteran's 
complaints represented somatization, or fibromyalgia-type 
chronic pain syndrome.  That assessment was not, however, 
supported by any objective indications of chronic disability, 
in that it was based on the veteran's complaints of pain.  
The physician stated that it was unclear as to whether the 
veteran's complaints were related to the Persian Gulf War.

The RO provided the veteran an orthopedic examination in 
September 2004.  Examination then revealed limitation of 
motion of various joints.  It is not clear from the 
examination report, however, whether that limitation of 
motion was due to pain or whether the finding represents an 
objective indication of disability.  The examiner did not 
document any other abnormalities in the joints, such as 
swelling, redness, heat, etc.  X-ray studies were interpreted 
as showing minimal to mild degenerative changes in the 
shoulders, elbows, knees, and ankles; the wrists, hands, and 
hips were normal.  

The examiner found that although there was X-ray evidence of 
pathology in some of the joints, the veteran's subjective 
complaints were in excess of that to be expected, given the 
degree of pathology.  He found, in essence, that the degree 
of disability that was in excess of that reasonably due to 
the known pathology constituted an undiagnosed illness, in 
that the cause of the veteran's subjective complaints could 
not be attributed to a known clinical diagnosis.  He also 
recommended that the veteran undergo a rheumatology, 
muscular, or toxic exposure evaluation to determine the 
underlying etiology of the "apparent" severe disability.  
The examiner did not distinguish the subjective complaints 
due to the known cervical disk disease from the complaints 
pertaining to the remaining joints in making that assessment.

The RO attempted to provide the veteran the recommended 
examinations at the VAMC in Nashville; the VAMC in Johnson 
City, where the veteran resides, indicated that they were 
unable to provide the requested examinations and that no 
physician in the community was available to examine the 
veteran as requested.  The veteran responded that he was not 
able to travel to Nashville for the examinations due to his 
disabilities.  The Board finds, however, that because it is 
not clear from the available evidence whether the veteran's 
subjective complaints are supported by objective indications 
of chronic disability, and whether any disability in excess 
of that supported by the known clinical diagnoses represents 
an undiagnosed illness resulting from service in the Persian 
Gulf War, additional development is required.

Accordingly, these issues are remanded for the following 
action:

1. Obtain the veteran's VA treatment 
records since April 2006.

2.  Provide the veteran a pulmonary 
examination in order to determine the 
cause of his current respiratory 
symptoms.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are found 
necessary.

The examiner should conduct an 
examination and provide a diagnosis, if 
appropriate, for any pathology found.  If 
the examination and any requested testing 
do not result in a diagnosis, the 
examiner should provide an opinion on 
whether the veteran's respiratory 
symptoms represent an undiagnosed illness 
resulting from his service in the Persian 
Gulf War.

3.  Forward the veteran's claims file to 
a VA orthopedist for review and a medical 
opinion on whether the currently 
diagnosed degenerative disc disease of 
the cervical spine, and/or the 
degenerative changes in the lumbar spine, 
are etiologically related to the muscle 
strain in the neck and low back 
documented during service.  That opinion 
should be based on review of the medical 
evidence of record and sound medical 
principles, and not on the veteran's 
reported history.  The orthopedist should 
provide the rationale for his/her 
opinion.

4.  Provide the veteran a Gulf War 
Syndrome protocol examination in order to 
determine whether any of his subjective 
complaints constitute an undiagnosed 
illness resulting from his service in the 
Persian Gulf War.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary.  The examiner should 
document the objective indications of a 
chronic disability pertaining to the 
joints, including any clinical signs and 
other, non-medical indicators that are 
capable of independent verification.  If 
the examiner finds that the veteran's 
subjective complaints are not supported 
by any objective indications, he/she 
should so state.

If a physician is not available at the 
VAMC where the veteran obtains his 
medical care, and he is unable to travel 
to a VAMC where such a physician is 
available, forward his claims file to a 
VA physician with the expertise needed to 
provide an opinion on whether his 
complaints of joint and muscle pain 
represent an undiagnosed illness 
resulting from his service in the Persian 
Gulf War.  That opinion should be based 
on review of the evidence of record and 
sound medical principles, and not on the 
veteran's reported history.  The 
examiner/physician should provide the 
rationale for his/her opinion.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


